Case 2:18-cv-00135-JRG Document 278 Filed 04/22/19 Page 1 of 2 PageID #: 27031



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION


FRACTUS, S.A.,                                   §
                                                 §
              Plaintiff,                         §   CIVIL ACTION NO. 2:18-CV-00135-JRG
                                                 §              LEAD CASE
v.                                               §
                                                 §
AT&T MOBILITY LLC,                               §
                                                 §
SPRINT COMMUNICATIONS                            §   CIVIL ACTION NO. 2:18-CV-00136-JRG
COMPANY, L.P., SPRINT SPECTRUM,                  §             MEMBER CASE
L.P., SPRINT SOLUTIONS, INC., NEXTEL             §
OPERATIONS, INC.,                                §
                                                 §
T-MOBILE US, INC., T-MOBILE USA,                 §   CIVIL ACTION NO. 2:18-CV-00137-JRG
INC.,                                            §             MEMBER CASE
                                                 §
                                                 §
VERIZON COMMUNICATIONS INC.,                     §   CIVIL ACTION NO. 2:18-CV-00138-JRG
CELLCO PARTNERSHIP D/B/A VERIZON                 §             MEMBER CASE
WIRELESS,                                        §
                                                 §
              Defendants.                        §


                                              ORDER

        Before the Court is Plaintiff Fractus, S.A.’s (“Fractus”) Unopposed Motion to Amend

 Docket Control Order (the “Motion”). (Dkt. No. 271.) Fractus seeks to extend the deadline to

 complete fact discovery for the limited purpose of allowing the resolution of motion practice

 pending in other courts and the receipt of any discovery ordered pursuant to those motions. (Id. at

 1–2.) Fractus indicates that discovery motions are currently pending against non-parties to this

 action in the District of Connecticut, the Northern District of California, the Southern District of

 New York, and the District of Massachusetts. (Id. at 2–3.) Fractus asks for an extension until May

 15, 2019, for this limited purpose. However, Fractus gives no indication when it reasonably
Case 2:18-cv-00135-JRG Document 278 Filed 04/22/19 Page 2 of 2 PageID #: 27032



expects any of these discovery disputes to be resolved and the relevant discovery to be completed,

much less any indication that such would occur by May 15. Accordingly, while Fractus

demonstrates that such discovery is important to its case, and Defendants do not oppose the relief
  .
sought, the Court is not inclined to grant relief that is premature and prior to the actual receipt of

the discovery that is sought but yet still pending elsewhere.

       Therefore, the Court finds that Fractus’s Motion should be and hereby is DENIED

WITHOUT PREJUDICE. Leave is granted, however, to refile the motion once Fractus has

received what it seeks by way of discovery elsewhere or when it has determined with certainty by

what firm date such pending discovery can and will be completed, if at all. 1

      SIGNED this 19th day of December, 2011.
     So ORDERED and SIGNED this 18th day of April, 2019.




                                                         ____________________________________
                                                         RODNEY GILSTRAP
                                                         UNITED STATES DISTRICT JUDGE




1
  Once this date has been determined, the parties should also “work together to agree to and propose
to the Court a reasonable extension of the deadlines for supplemental expert reports to address the
discovery sought by Fractus … in its pending motions, for expert depositions relating to the
supplemental reports, and for Daubert motions relating to the supplemental reports.” (Dkt. No.
271, at 2.) Such negotiated proposal should be included and called out as part of any subsequent
motion to extend fact discovery.
                                                  2
